Title: To Thomas Jefferson from Edmond Charles Genet, 25 [June] 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monseiur
Philadelphia le 25 Janvier [Juin] 1793.L’an 2e. de la Republique fse.

J’apprends avec infinement de plaisir par votre lettre du 23 de ce mois que le Gouvernement de la Georgie à fait arreter un Corsaire armé dans cet etat pour croiser contre les francais et que les armateurs de ce batiment seront poursuivis. Il est a souhaiter, Monsieur, que la même surveillance et la même fermete soient déployées dans tous les Etats de l’union, car vous verres par les rapports ci Joints des Consuls de la Republique à Charleston, a Baltimore, à Philadelphie et a New York que beaucoup de batimens ennemis s’y sont armes, y sont entrés, armés y sont restés et en sont sortis armes au mepris de nos traités tandis que l’on poursuivait avec acharnement en vertu des instructions de Mr. Le President des Etats unis tous les armateurs francais qui ont cru pouvoir se mettre en état de deffense dans les ports de leurs alliés pour en sortir sans danger et remplir d’ailleurs selon les circonstances, leur devoir de Citoyen contre les ennemis de l’etat. Agreés Monsieur mon estime et mon respect.

Genet

